Citation Nr: 0533652	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  00-12 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for problematic bowel 
movements as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for memory loss as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for stomach pain as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1977 to 
June 1980, and from September 1990 to May 1991 (to include 
service in Southwest Asia during Operation Desert Storm).

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a November 1997 rating decision.  
When the case was before the Board in March 2004, it was 
remanded for additional development in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  As discussed 
below, the required additional development was accomplished, 
and the file has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All notification and development actions necessary to 
fairly adjudicate the claims under appeal have been 
accomplished.

2.  While on active duty this veteran served in the Southwest 
Asia Theater of Operations in the Persian Gulf War.

3.  The presence of problematic bowel movements or stomach 
pains is not objectively shown.

4.  The veteran's memory impairment is a manifestation of his 
service-connected post-traumatic stress disorder (PTSD), not 
a manifestation of an undiagnosed illness.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for problematic bowel 
movements as due to undiagnosed illness or other qualifying 
disability have not been met.  38 U.S.C.A. § 1117  (West 
2002); 38 C.F.R. § 3.317 (2005). 

2.  The criteria for service connection for memory loss as 
due to an undiagnosed illness or other qualifying disability 
have not been met.  38 U.S.C.A. § 1117  (West 2002); 
38 C.F.R. § 3.317 (2005). 

3.  The criteria for service connection for stomach pains as 
due to undiagnosed illness or other qualifying disability 
have not been met.  38 U.S.C.A. § 1117  (West 2002); 
38 C.F.R. § 3.317 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

These claims were initially adjudicated prior to the 
enactment of the VCAA in November 2000.  Pursuant to the 
Board's remand, the Appeals Management Center sent the 
veteran a letter in March 2004 that provides the required 
notice, to include notice that he should submit any pertinent 
evidence in his possession.  

The record also reflects that the veteran's service medical 
records and pertinent post-service medical records identified 
by the veteran have been obtained.  In addition, the veteran 
has been afforded appropriate VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on any of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of these claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.


II.  Factual Background

The appellant 's service medical records include a Report of 
Medical History in April 1991 in which he denied memory loss, 
and denied stomach or intestinal trouble and also denied 
piles or rectal disease.  His demobilization physical 
examination in April 1991 noted no abnormalities observed.  
The appellant also executed a Southwest Asia 
Demobilization/Redeployment Medical Evaluation in April 1991 
in which he denied having stomach or belly pain, nausea, 
diarrhea, or bloody bowel movements. 

The appellant had a Gulf War Registry examination by VA in 
May 1997 during which he reported cramping in the epigastric 
region with occasional diarrhea with watery stools and with 
occasional blood in stools 3 to 4 times per month; the 
appellant stated that these symptoms began in November 1991 
on his return from the Persian Gulf.  The appellant also 
reported short-term memory loss and poor concentration, 
beginning in approximately August 1993 and becoming worse 
since then.
 
In May 1997 the appellant submitted a claim for service 
connection for occasional loss of memory, occasional problems 
with bowel movement, and occasional stomach pains.  He 
reported that he had been treated at Walter Reed Army Medical 
Center (WRAMC) for stomach pains, but WRAMC notified the RO 
that there are no treatment records on file for the 
appellant.

The appellant had a VA neurological examination in July 1997 
in specific regard to his reported loss of memory.  The 
appellant reported problems with his recent memory since his 
return from the Persian Gulf, including misplacing or 
forgetting items.  The examiner found no neurological basis 
for the claimed loss of memory.

The appellant had a VA psychiatric examination in July 1997 
during which he reported current stomach pains, which he was 
treating with an over-the-counter antacid, and a history of 
blood in the bowels that was attributed to hemorrhoids.  He 
also reported erratic loss of memory in which he would 
"blank out" without explanation.  On memory testing, the 
appellant was able to remember one and one-half out of three 
objects after five minutes; on the second repetition he could 
remember three out of three.  The examiner was unable to 
assign any pathologic psychiatric diagnosis to the appellant.

The appellant had a VA general medical examination in July 
1997.  He reported stomach cramps, with onset in 1992 and 
continuing to the present, but less frequently.  He also 
reported blood in his stool beginning in 1992, attributed to 
hemorrhoids, continuing in small amounts to the present.  On 
examination, the appellant had no noted abnormalities of the 
digestive system, and had no external hemorrhoids.  In 
relevant part, the examiner diagnosed occasional recurrent 
upper abdominal cramps without other gastrointestinal 
symptoms, no diagnosis.  The examiner also diagnosed 
persistent occasional small amounts of bleeding with bowel 
movements, attributed to hemorrhoids.

An undated letter to VA from the appellant's wife states in 
relevant part that since the appellant returned from the 
Persian Gulf he had complained of abdominal pain.  Also, the 
appellant's wife stated that the appellant's memory was not 
as sharp as it was prior to his tour in the Persian Gulf, and 
that the appellant had become very forgetful.

A June 2000 VA treatment note shows that the appellant 
reported a nine-year history of bright red blood per rectum, 
increasing over the past year and now occurring several times 
per day.  He reported vague epigastric discomfort and no 
abdominal pain.  On examination, there were mild epigastric 
tenderness and left lower quarter tenderness.  There were no 
visible or palpable hemorrhoids.  Examination of the stool 
disclosed no blood.

The appellant had a VA PTSD examination in January 2001, 
during which he reported a history of increased 
forgetfulness.  

An August 2001 VA treatment note shows that the appellant 
complained of black stool for the previous week; however, 
there was no blood in the stool on clinical examination.

A January 2002 VA treatment note shows that the appellant 
denied hematochezia (passage of bloody stools) for 
approximately one month.  The clinician noted that the 
appellant gave a long history of hematochezia but had not 
submitted one hemoccult card for testing.

A March 2002 statement from E.L.F. states that during the 
Persian Gulf War there were several occasions in which the 
appellant complained to E.L.F. about stomach pains and blood 
in his stool.  Eventually, the appellant was able to see a 
doctor and was treated for the problem.

A December 2002 VA treatment note shows that the appellant 
complained of blood in his stool due to hemorrhoids.  
Examination confirmed the presence of internal hemorrhoids.

The appellant had a VA gastrointestinal examination in 
January 2003.  The appellant stated that during the Persian 
Gulf War he noticed rectal bleeding that occurred several 
times per week and lasted for several months, continuing to 
the present.  He also reported "crampy abdominal pain" 
occurring intermittently after eating, beginning in the 
Persian Gulf War and continuing to the present.  The examiner 
noted that flexible sigmoidoscopy was normal and showed no 
hemorrhoids or source of bleeding; esophagogastroduodenoscopy 
was normal and showed no ulcers or esophagitis, and abdominal 
ultrasound showed no gallstones, and showed some pancreatic 
fat of unknown significance.  The examiner's impression was 
as follows: (1) rectal bleeding by history, no current 
evidence of hemorrhoids, etiology is probably local anorectal 
irritation; no corroboration of hemorrhoidal disease by 
service medical records.  (2) Dyspepsia, probably non-ulcer 
dyspepsia; by history started during Persian Gulf service, 
but no corroborated by records.  In conclusion, the examiner 
stated that there was no evidence for chronic disability of 
the gastrointestinal tract related to military service.

The appellant had a VA neuropsychiatric examination in 
January 2003 for the express purpose of determining whether 
the appellant's reported memory loss was related to a 
psychiatric disability, to include service-connected PTSD.  
The examiner reviewed the appellant's claims file and medical 
records.  The examiner administered a number of memory 
diagnostic tests and recorded the results in detail.  The 
examiner's conclusion was that the appellant demonstrated 
deficits on measures of learning and memory as well as 
psychomotor slowing and variable attention.  Given the lack 
of neurological risk factors and the appellant's negligible 
neurological medical history, the examiner concluded that 
there was no organic cause for the appellant's memory 
problems and other cognitive difficulties and that the patter 
of findings (poor learning and retrieval, slowed thinking, 
variable attention) was consistent with that often observed 
in patients experiencing significant psychiatric distress.  
In other words, findings were consistent with those expected 
given the appellant's current diagnoses of PTSD (service-
connected), major depressive disorder (not service-
connected), and chronic pain.  The examiner therefore 
believed that it is more likely than not that the appellant's 
cognitive difficulties (i.e., memory, slowing, and attention) 
are directly related to his service-connected PTSD.


III.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Services in the Southwest Asia 
Theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117(f). 

The Board notes that, during the pendancy of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness; (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 
38 C.F.R. § 3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during active service in the Armed Forces during the Persian 
Gulf War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  The Board notes that the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement to compensation 
to be established is December 31, 2006.  38 C.F.R. 
§ 3.317(a)(1)(i).  Furthermore, the chronic disability 
claimed must not be attributable to any known clinical 
disease by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective manifestations of a chronic disability" 
includes both "signs," in a medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


III.  Analysis

A.  Service Connection for Problematic Bowel Movements and 
Stomach Pains

The claimed disabilities of problematic bowel movements and 
for stomach pains are considered together because both are 
gastrointestinal complaints with overlapping evidence.  The 
issue therefore is whether the appellant has a qualifying 
chronic gastrointestinal disability manifested by problematic 
bowel movements and/or stomach pain.

The appellant's primary complaint in regard to his bowel 
movements is reported blood in his stool, but there is no 
medical verification of such bleeding, either by clinical 
observation or by take-home hemoccult tests.  The Board notes 
that there is indication that the appellant has recurrent 
hemorrhoids and that his reported rectal bleeding is 
attributable to those hemorrhoids, but entitlement to service 
connection for hemorrhoids has been separately adjudicated 
and that issue is not before the Board.

The only other reported complaint by the appellant in regard 
to his bowel movements is reported occasional watery 
diarrhea.  Again, there is no clinical evidence to 
substantiate that the appellant has recurrent diarrhea from 
any cause.

The appellant stated that he has had intermittent stomach 
pain and cramping since his return from the Persian Gulf.  
This is corroborated by the statement from his wife, 
attesting that the appellant had abdominal pain since the 
Persian Gulf War.  As laypersons, the appellant is competent 
to report his own symptoms, and his wife is competent to 
report what the appellant said to her and to report such 
symptoms and behavior as she herself observed.  However, as 
noted above, the criteria for "qualifying chronic 
disability" require evidence to be capable of independent 
verification, and in this case the record does not show such 
independent verification.           

The Board has also considered the E.L.F.'s statement that on 
several occasions during the Persian Gulf War the appellant 
complained about stomach pains and blood in his stool.  While 
E.L.F. is competent to report what the appellant said to him 
during the war, this does not constitute evidence of a 
current qualifying chronic disability.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  In the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board finds that in this case service connection must be 
denied because there is no objective evidence that the 
appellant has a current qualifying chronic disability 
manifested by problematic bowel movements or stomach pain.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claims, that 
doctrine is not applicable to either of the claims.  

B.  Service Connection for Memory Loss

In this case, the VA psychiatric examiner in January 2003 
specifically found that the appellant has a loss of cognition 
(memory, slowing, and concentration) that is more likely than 
not due to his service-connected PTSD.  Since the memory loss 
is attributable to a known clinical disease by history, it 
cannot be a qualifying chronic disability for service 
connection as an undiagnosed illness.

While the issue of evaluation for PTSD is not before the 
Board, the Board notes parenthetically that "memory loss" 
is one of the specific schedular criteria for the appellant's 
current 50 percent rating, so he is already being compensated 
for this condition. 

Under these circumstances, the Board must conclude that the 
claim for service connection for memory loss due to an 
undiagnosed illness or other qualifying disability must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable to this claim.


ORDER

Service connection for problematic bowel movements as due to 
undiagnosed illness or other qualifying chronic disability is 
denied.

Service connection for memory loss as due to undiagnosed 
illness or other qualifying chronic disability is denied.

Service connection for stomach pain as due to undiagnosed 
illness or other qualifying chronic disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


